Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 17170501 filed 02/08/2021. Claims 1-20 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62544401 filed 08/11/2017.

Claim Objections
Claim 10 and 20 objected to because of the following informalities: 
Claim 10 and 20 recites “triggering transmission respective priority flow control (PFC) messages” in line 2 and line 3 respectively. It is suggested that claim 10 and 20 be amended to recite “triggering transmission of respective priority flow control (PFC) messages”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10917349 B2 (Application number 16/045488). 
This is a nonstatutory double patenting rejection.

Instant Application 17170501
patent US 10917349 B2
(Application number 16/045488)
1. A method for controlling congestion at a network switch device, the method comprising: 

receiving packets at the network switch device from respective upstream network devices of a plurality of upstream network devices, the respective upstream network devices coupled to the network switch device via respective ones of a plurality of ports of the network switch device; 

temporarily storing at least some of the received packets in an internal memory of the network switch device; 

detecting, with a flow control engine of the network switch device, congestion in the internal memory of the network switch device; and 

in response to detecting congestion in the internal memory of the network device, 

















triggering, during respective timeslots of a timing schedule and while the flow control engine continues to monitor congestion in the internal memory of the network switch device, transmission of respective flow control messages via different subsets of ports, among the plurality of ports, to control flow of packets from different subsets of upstream network device, among the plurality of upstream network devices, to the network switch device so that flow control is distributed over time among upstream network devices of the plurality of upstream network devices.
1. A method for controlling congestion at a network switch device, the method comprising: 

receiving packets at the network switch device from respective upstream network devices of a plurality of upstream network devices coupled to the network switch device via respective ones of a plurality of ports of the network switch device; 


temporarily storing at least some of the received packets in an internal memory of the network switch device; 

detecting, with a flow control engine of the network switch device, a first congestion state in the internal memory of the network switch device; 

in response to detecting the first congestion state in the internal memory, triggering, with the flow control engine, transmission of a first flow control message via a first subset of ports, of the plurality of ports, coupled to a first subset of upstream network devices, of the plurality of upstream network devices to cause upstream network devices in the first subset of upstream network devices to temporarily suspend transmission of packets to the network switch device without causing one or more upstream network devices, of the plurality of uplink network devices, not included in the first subset of upstream network devices to temporarily suspend transmission of packets to the network switch device; and 

alternating, with the flow control engine, between causing different subsets of the plurality of upstream network devices to temporarily suspend transmission of packets to the network switch device, the alternating being performed using a predetermined timing schedule that defines respective timeslots for triggering transmission of flow control messages via different subsets of ports, of the plurality of ports, so that flow control is distributed over time among upstream network devices of the plurality of upstream network devices, while the flow control engine continues to monitor congestion in the internal memory of the network switch device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416